                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


IN RE BAIR HUGGER FORCED AIR                              MDL NO. 15-2666 (JNE/DTS)
WARMING PRODUCTS
LIABILITY LITIGATION

This Document Relates to:                 ORDER
CHARLES MATHENY, ET AL.,
v.
3M CO., ET AL.
17-CV-3282
______________________________________________________________________

       This matter is before the Court on Plaintiff’s motion to substitute the plaintiff in this

action (Docket No. 9). Charles Matheny is now deceased. Suggestion of Death, Docket

No. 7. Claudia Matheny, administrator of Charles’s estate, seeks to be substituted as

plaintiff. Defendants do not oppose the motion. Meet and Confer Statement, Docket No.

13.

       Federal Rule of Civil Procedure 25(a)(1) states that, upon the death of a party

which does not extinguish the claim, “a motion for substitution may be made by any party

or by the decedent’s successor or representative.” Plaintiff has satisfactorily shown that

the claims were not extinguished with Charles Matheny’s passing and that Claudia

Matheny is the proper party to take his place under Maryland state law.

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Substitute Parties [Docket No.

9] is GRANTED. The Clerk of Court shall substitute Claudia Matheny for Charles Matheny

in this action.


Dated: April 29, 2019                              s/ David T. Schultz
                                                   DAVID T. SCHULTZ
                                                   United States Magistrate Judge
